Title: To George Washington from William Heath, 5 June 1783
From: Heath, William
To: Washington, George


                  
                      June 5. 1783.
                  
                  It is difficult for us to express the regret we feel at being obliged again to solicit your excellency’s attention and patronage.  Next to the anguish which the prospect of our own wretchedness excites in our breasts, is the pain which arises from a knowledge of your anxiety on account of those men who have been the sharers of your fortunes, and have had the honor of being your companions through the various vicissitudes of the war.  Nothing, therefore, but necessity could induce us to a representation which we know must give you concerns.
                  Your excellency has so intimate a knowledge of the condition of the army as to render a particular delineation unnecessary.  As you have been a witness of our sufferings during a war uncommon in its nature, and unparalleled in many circumstances attending it, so you are now, Sir, no less a witness of the unequal burthen which has fallen upon us, from the want of that provision, to which, from our assiduous and unremitting services, we conceive, we are entitled.  Having recently expressed our sense of what was due to our distress—having repeated from your excellency, the confidence we had, that our accounts would be liquidated, the balances ascertained, and adequate funds provided for payment previous to our being dispersed or disbanded—having seen, with pleasure, the approbation which Congress gave of our reliance, it is with a mixture of astonishment and chagrin that we view the late resolve of Congress, by which the soldiers for the war, and a proportionate number of officers, are to be furloughed without any one of those important objects being accomplished—and to complete the scene of woe, are to be compelled to leave the army without the means of defraying the debts we have necessarily incurred in the course of service, or even of gratifying those menials, in the pittance which is their due; much less, to carry with us that support and comfort to our families, of which from our long military services, they have been deprived.  No loss exposed, then, to the insults of the meanest followers of the army, than to the arrests of the sheriff; deprived of the ability to assist our families; and without an evidence that any thing is due to us for our services; and, consequently, without the least prospect of obtaining credit for even a temporary subsistence until we can get into business—to what quarter can we look?  We take the liberty to say, Sir, only to your excellency.  And, from the sincerity of our hearts, we do it, no less from a persuasion of the efficiency of your further efforts in our favor, than from the kind assurances you have been pleased to give us of your support.
                  To your excellency then we make our appeal, and in the most solemn manner, from that abhorrence of oppression and injustice which first unsheathed our swords—from the remembrance of the common dangers through which we have passed—and from the recollection of those astonishing events which have been effected by our united efforts, permit us to solicit your further aid; and to entreat, that the order of the 2. instant, founded on an act of Congress of the 26th of May last, may be suspended or varied in its operations so far, as, that no officer or soldier be obliged to receive a furlough until that honorable body can be apprised of the wretched situation into which the army must be plunged, by a conformity to it—That your excellency will endeavour to prevail on Congress—nay, that, on the principles of common justice, you will insist that neither officer nor soldier be compelled to leave the field, until a liquidation of accounts can be effected—till the balances are ascertained—certificates for the sums due given, including the commutation of half pay to the officers and the gratuity of eighty dollars to the soldiers—and till a supply of money can be furnished sufficient to carry us from the field of glory, with honor to ourselves and credit to our country.  We still wish to believe that, that country to which we have been so long devoted, will never look with indifference on the distresses of those of her sons who have so essentially contributed to the establishment of freedom, to security of property, and the rearing of an empire.
                  In the name and behalf of the generals and officers commanding regiments and corps in the cantonment on Hudson’s river. I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                     M. General President
                  
               